 

[stvf_ex105001.jpg]

 







October 29, 2012




STRICTLY CONFIDENTIAL




Stevia First Corp.

5225 Carlson Rd.

Yuba City, CA 95993

Attn:  Robert Brooke




Dear Sirs:




This letter agreement (this “Agreement”) constitutes the agreement between
Stevia First Corp. (the “Company”) and Dawson James Securities, Inc. (“Dawson”)
that Dawson shall serve as the exclusive (i) placement agent for the Company
(“Direct Placement”) on a reasonable best efforts basis or (ii) underwriter for
the Company, on a firm commitment basis (“Underwritten Placement”), in
connection with the proposed transaction, or series of transactions, to occur
during the term of this Agreement (each, a “Placement”).  The Placement shall
consist of registered or unregistered securities (the “Securities”) of the
Company, which Securities may include one or any combination of the following:
common stock of the Company, par value $.001 per share (the “Common Stock”),
warrants to purchase shares of Common Stock (“Warrants”) or securities of the
Company convertible into shares of Common Stock of the Company (“Convertible
Securities”). Additionally, in the event that the Company undertakes a
restructuring of its outstanding debt or equity securities during the Term,
Dawson shall, at its option, be the exclusive investment banking firm in respect
of such restructuring on commercially reasonable terms to be determined at the
time of such restructuring.  The terms of such Placement and the Securities
issued in connection therewith shall be mutually agreed upon by the Company,
Dawson and, if a Direct Placement, the purchasers (each, a “Purchaser” and
collectively, the “Purchasers”) and nothing herein implies that Dawson would
have the power or authority to bind the Company or any Purchaser, and the
Company shall not, and nothing herein implies that the Company shall, have an
obligation to issue any Securities or complete a Direct Placement. This
Agreement and the documents executed and delivered by the Company and the
Purchasers in connection with a Placement shall be collectively referred to
herein as the “Transaction Documents.”  The date of a closing of a Placement
(including any subsequent closings that occur pursuant to a Placement, whether
at the discretion of the Company, the Purchasers (through additional investment
rights or otherwise), milestones or otherwise) shall be referred to herein as a
“Closing Date.”  The Company expressly acknowledges and agrees that the
execution of this Agreement does not constitute a commitment by Dawson or any
Purchaser to purchase the Securities and does not ensure the successful
placement of the Securities or any portion thereof or the success of Dawson with
respect to securing any other financing on behalf of the Company.  In the event
the Placement will consist of unregistered securities of the Company Sections 2
and 3 (unless otherwise indicated) of Annex A will apply in addition to the
provisions set forth herein and in the event that the Placement will consist of
registered securities of the Company, Sections 1, 2 and 3 of Annex A will apply
in addition to the provisions set forth herein.











     Investing in a Brighter Future

              Dawson James Securities • 925 South Federal Highway • Suite 600 •
Boca Raton, FL  33432 • Toll Free 866.928.0928 • Main 561.391.5555 • Fax
561.391.5757 •    www.dawsonjames.com

                                                                                                                                                                                                                              Member
FINRA/SIPC







--------------------------------------------------------------------------------










In the event that a Placement is an Underwritten Placement, prior to the
commencement of the Underwritten Placement, the Company shall negotiate the
terms of an underwriting agreement with Dawson containing such terms, covenants,
conditions, representations, warranties, and providing for the delivery of legal
opinions, comfort letters and officer’s certificates, all in form and substance
satisfactory to Dawson and its counsel and the Company.




In the event that a Placement is a Direct Placement, the sale of Securities to
any Purchaser will be evidenced by a purchase agreement (“Purchase Agreement”)
between the Company and such Purchaser in a form reasonably satisfactory to the
Company and Dawson.  Prior to the signing of any Purchase Agreement, officers of
the Company with responsibility for financial affairs will be available to
answer inquiries from prospective Purchasers.




Notwithstanding anything herein to the contrary, in the event that Dawson
determines that any of the terms provided for hereunder shall not comply with a
FINRA rule, including but not limited to FINRA Rule 5110, then the Company shall
agree to amend this Agreement in writing upon the request of Dawson to comply
with any such rules; provided that any such amendments shall not provide for
terms that are less favorable to the Company.




A.

Fees.  In connection with the services described above, the Company shall pay to
Dawson the following compensation:




1.

Dawson’s Fee.  The Company shall pay to Dawson a cash placement fee (the
“Dawson’s Fee”) on each Closing Date equal to 8% of the aggregate purchase price
paid by each purchaser of Securities that are placed in a Placement on such
Closing Date during the Term (and any proceeds received upon exercise of any
“greenshoe” or “additional investment” option granted to the Purchasers).  Other
than through an Underwritten Placement, Dawson’s Fee shall be paid at the
closing of the Placement (the “Closing”) through a third party escrow agent from
the gross proceeds of the Securities sold.




2.

Warrants.

As additional compensation for the services performed hereunder, the Company
shall issue to Dawson or its designees at the Closing, warrants (the “Dawson
Warrants”) to purchase that number of shares of common stock of the Company
equal to 8% of the aggregate number of shares of Common Stock placed in the
Placement (the “Shares”) (or, if Convertible Securities, shares of Common Stock
underlying any Convertible Securities sold in the Placement to such Purchasers,
but excluding shares of Common Stock issuable upon the exercise of any Warrants
issued to Purchasers in the Placement unless such warrants were issued as part
of a “greenshoe” or “additional investment” option in which case such warrants
shall be included in such calculation).  The Dawson Warrants shall have the same
terms as the warrants issued to investors (“Investors”) in the Placement, except
that the exercise price shall be 125% of the offering price per share and they
shall have an exercise period of five years from issuance except that if the
offering is registered 5 years from the effective date of the shelf registration
statement referred to in Section 1.A of Annex A, attached hereto if applicable.
 If no warrants are issued to Investors, the Dawson Warrants shall be in a
customary form reasonably acceptable to Dawson.  If required by FINRA Rule 5110,
the Dawson Warrants shall not be transferable for six months from the date of
the Placement, and further, the number of shares of Common Stock underlying the
Dawson Warrants shall be reduced if necessary to comply with FINRA rules or
regulations.








2




--------------------------------------------------------------------------------










B.

Term and Termination of Engagement.  The term (the “Term”) of Dawson’s exclusive
engagement will begin on the date hereof and end 15 business days after the
receipt by either party hereto of written notice of termination; provided that
no such notice may be given by the Company for a period of 6 months after the
date hereof.   Notwithstanding anything to the contrary contained herein, the
provisions concerning confidentiality, indemnification and contribution
contained herein and the Company’s obligations contained in Section J hereof
will survive any expiration or termination of this Agreement, and the Company’s
obligation to pay fees actually earned and payable and to reimburse expenses
actually incurred and reimbursable pursuant to Section A and Section C hereof,
if any, will survive any expiration or termination of this Agreement, as
permitted by FINRA Rule 5110(f)(2)(d).  Upon any expiration or termination of
this Agreement, the Company's obligation to reimburse Dawson for out of pocket
expenses actually incurred by Dawson and reimbursable upon closing of the
Placement pursuant to Section C, if any, or otherwise due under Section A
hereof, will survive any expiration or termination of this Agreement, as
permitted by FINRA Rule 5110(f)(2)(d).




C.

Expense Reimbursement.  Out of the proceeds of the Closing the Company also
agrees to pay Dawson a non-accountable expense allowance of $15,000 on each
Closing Date; provided, however, that, in connection with a Placement of
registered securities or an Underwritten Placement, such non-accountable expense
allowance shall be 1.0% of the aggregate gross proceeds raised on the Closing
Date (provided, however, that such expense cap in no way limits or impairs the
indemnification and contribution provisions of this Agreement).




D.

Fee Tail.  Dawson shall be entitled to Dawson’s Fee and Dawson Warrants,
calculated in the manner provided in Paragraph A, with respect to any public or
private offering or other financing or capital-raising transaction of any kind
(“Tail Financing”) to the extent that such financing or capital is provided to
the Company by investors whom Dawson had introduced, directly or indirectly, to
the Company and are set forth on a written list provided by Dawson to the
Company by November 1, 2012 (the “Investors”), if such Tail Financing is
consummated at any time during the Term or within the 9-month period following
the expiration or termination of this Agreement (the “Tail Period”).  On the
Closing Date of any subsequent Placement hereunder, Dawson shall provide in
writing to the Company a list of investors that have been contacted by Dawson
with regards to such Placement by the Company.




E.

Use of Information.  The Company will furnish Dawson such written information as
Dawson reasonably requests in connection with the performance of its services
hereunder.  The Company understands, acknowledges and agrees that, in performing
its services hereunder, Dawson will use and rely entirely upon such information
as well as publicly available information regarding the Company and other
potential parties to a Placement and that Dawson does not assume responsibility
for independent verification of the accuracy or completeness of any information,
whether publicly available or otherwise furnished to it, concerning the Company
or otherwise relevant to a Placement, including, without limitation, any
financial information, forecasts or projections considered by Dawson in
connection with the provision of its services.




F.

Confidentiality.  In the event of the consummation or public announcement of any
Placement, Dawson shall have the right to disclose its participation in such
Placement, including, without limitation, the placement at its cost of
“tombstone” advertisements in financial and other newspapers and journals.




G.

Securities Matters.  The Company shall be responsible for any and all compliance
with the securities laws applicable to it, including Regulation D and the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506
promulgated thereunder, and unless otherwise agreed in writing, all state
securities (“blue sky”) laws. Dawson agrees to cooperate with counsel to the
Company in that regard.








3




--------------------------------------------------------------------------------










H.

Company Acknowledgement.  The Company acknowledges that the Placement of
convertible Securities may create significant risks, including the risk that the
Company may have insufficient cash resources and/or registered shares to timely
meet its payment and conversion obligations.  The Company further acknowledges
that, depending on the number and price of new shares issued, such transaction
may result in substantial dilution which could adversely affect the market price
of the Company’s shares.  The Company agrees that it will perform and comply
with the covenants and other obligations set forth in the Transaction Documents
and that Dawson will be entitled to rely on the representations, warranties,
agreements and covenants of the Company contained in such Transaction Documents
as if such representations, warranties, agreements and covenants were made
directly to Dawson by the Company hereunder.




J.

Indemnity.




1.

In connection with the Company’s engagement of Dawson as placement agent, the
Company hereby agrees to indemnify and hold harmless Dawson and its affiliates,
and the respective controlling persons, directors, officers, members,
shareholders, agents and employees of any of the foregoing (collectively the
“Indemnified Persons”), from and against any and all claims, actions, suits,
proceedings (including those of shareholders), damages, liabilities and expenses
incurred by any of them (including the reasonable fees and expenses of counsel),
as incurred, (collectively a “Claim”), that are (A) related to or arise out of
(i) any actions taken or omitted to be taken (including any untrue statements
made or any statements omitted to be made) by the Company, or (ii) any actions
taken or omitted to be taken by any Indemnified Person in connection with the
Company’s engagement of Dawson, or (B) otherwise relate to or arise out of
Dawson’s activities on the Company’s behalf under Dawson’s engagement, and the
Company shall reimburse any Indemnified Person for all expenses (including the
reasonable fees and expenses of counsel) as incurred by such Indemnified Person
in connection with investigating, preparing or defending any such claim, action,
suit or proceeding, whether or not in connection with pending or threatened
litigation in which any Indemnified Person is a party.  The Company will not,
however, be responsible for any Claim that is finally judicially determined to
have resulted from the gross negligence or willful misconduct of any person
seeking indemnification for such Claim.  The Company further agrees that no
Indemnified Person shall have any liability to the Company for or in connection
with the Company’s engagement of Dawson except for any Claim incurred by the
Company as a result of such Indemnified Person’s gross negligence or willful
misconduct.




2.

The Company further agrees that it will not, without the prior written consent
of Dawson, settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes an
unconditional, irrevocable release of each Indemnified Person from any and all
liability arising out of such Claim.




3.

Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses.  If the Company so elects or
is requested by such Indemnified Person, the Company will assume the defense of
such Claim, including the employment of counsel reasonably satisfactory to such
Indemnified Person and the payment of the fees and expenses of such counsel. In
the event, however, that legal counsel to such Indemnified Person reasonably
determines that having common counsel would present such counsel with a conflict
of interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim





4




--------------------------------------------------------------------------------







and the Company shall pay the reasonable fees and expenses of such counsel.
 Notwithstanding anything herein to the contrary, if the Company fails timely or
diligently to defend, contest, or otherwise protect against any Claim, the
relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including without limitation, for the reasonable fees and
expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof.  In addition, with respect to any Claim in
which the Company assumes the defense, the Indemnified Person shall have the
right to participate in such Claim and to retain his, her or its own counsel
therefor at his, her or its own expense.




4.

The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Dawson is the Indemnified Person), the Company and Dawson shall contribute
to the Claim for which such indemnity is held unavailable in such proportion as
is appropriate to reflect the relative benefits to the Company, on the one hand,
and Dawson on the other, in connection with Dawson’s engagement referred to
above, subject to the limitation that in no event shall the amount of Dawson’s
contribution to such Claim exceed the amount of fees actually received by Dawson
from the Company pursuant to Dawson’s engagement.  The Company hereby agrees
that the relative benefits to the Company, on the one hand, and Dawson on the
other, with respect to Dawson’s engagement shall be deemed to be in the same
proportion as (a) the total value paid or proposed to be paid or received by the
Company pursuant to the Placement (whether or not consummated) for which Dawson
is engaged to render services bears to (b) the fee paid or proposed to be paid
to Dawson in connection with such engagement.




5.

The Company’s indemnity, reimbursement and contribution obligations under this
Agreement (a) shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Party may have at law or at
equity and (b) shall be effective whether or not the Company is at fault in any
way.




K.

Limitation of Engagement to the Company.  The Company acknowledges that Dawson
has been retained only by the Company, that Dawson is providing services
hereunder as an independent contractor (and not in any fiduciary or agency
capacity) and that the Company’s engagement of Dawson is not deemed to be on
behalf of, and is not intended to confer rights upon, any shareholder, owner or
partner of the Company or any other person not a party hereto as against Dawson
or any of its affiliates, or any of its or their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), employees or agents.  Unless otherwise expressly agreed in writing by
Dawson, no one other than the Company is authorized to rely upon this Agreement
or any other statements or conduct of Dawson, and no one other than the Company
is intended to be a beneficiary of this Agreement.  The Company acknowledges
that any recommendation or advice, written or oral, given by Dawson to the
Company in connection with Dawson’s engagement is intended solely for the
benefit and use of the Company’s management and directors in considering a
possible Placement, and any such recommendation or advice is not on behalf of,
and shall not confer any rights or remedies upon, any other person or be used or
relied upon for any other purpose.  Dawson shall not have the authority to make
any commitment binding on the Company.  The Company, in its sole discretion,
shall have the right to reject any investor introduced to it by Dawson.




L.

Limitation of Dawson’s Liability to the Company.  Dawson and the Company further
agree that neither Dawson nor any of its affiliates or any of its their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents shall have any liability to the Company, its security holders or
creditors, or any person asserting claims on behalf of or in the right of the
Company (whether direct or indirect, in contract, tort, for an act of negligence
or otherwise) for any losses, fees, damages, liabilities, costs, expenses or
equitable relief arising out of or relating to this Agreement or the services
rendered hereunder, except for losses, fees, damages, liabilities, costs or





5




--------------------------------------------------------------------------------







expenses that arise out of or are based on any action of or failure to act by
Dawson and that are finally judicially determined to have resulted solely from
the gross negligence or willful misconduct of Dawson.




M.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
fully performed therein.  Any disputes that arise under this Agreement, even
after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York.  The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York.  In the event of the
bringing of any action, or suit by a party hereto against the other party
hereto, arising out of or relating to this Agreement, the party in whose favor
the final judgment or award shall be entered shall be entitled to have and
recover from the other party the costs and expenses incurred in connection
therewith, including its reasonable attorneys’ fees.  Any rights to trial by
jury with respect to any such action, proceeding or suit are hereby waived by
Dawson and the Company.  




N.

Notices.  All notices hereunder will be in writing and sent by certified mail,
hand delivery, overnight delivery or fax, if sent to Dawson, to Dawson James
Securities, Inc., at the address set forth on the first page hereof, fax number
(561) 391-5757, Attention: Head of Investment Banking, and if sent to the
Company, to the address set forth on the first page hereof, fax number
______________ Attention: ____________________.  Notices sent by certified mail
shall be deemed received five days thereafter, notices sent by hand delivery or
overnight delivery shall be deemed received on the date of the relevant written
record of receipt, and notices delivered by fax shall be deemed received as of
the date and time printed thereon by the fax machine.




O.

Miscellaneous.  This Agreement shall not be modified or amended except in
writing signed by Dawson and the Company.  This Agreement shall be binding upon
and inure to the benefit of both Dawson and the Company and their respective
assigns, successors, and legal representatives.  This Agreement constitutes the
entire agreement of Dawson and the Company with respect to this Placement and
supersedes any prior agreements with respect to the subject matter hereof.  If
any provision of this Agreement is determined to be invalid or unenforceable in
any respect, such determination will not affect such provision in any other
respect, and the remainder of this Agreement shall remain in full force and
effect.  This Agreement may be executed in counterparts (including facsimile
counterparts), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.













*********************





























6




--------------------------------------------------------------------------------










In acknowledgment that the foregoing correctly sets forth the understanding
reached by Dawson and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding agreement as of the date
indicated above.




Very truly yours,




DAWSON JAMES SECURITIES, INC.







By _/s/ Robert D. Keyser Jr.

     Name: Robert D. Keyser Jr.

     Title: CEO




Accepted and Agreed:




STEVIA FIRST CORP.







By  /s/ Robert Brooke

    

Name: Robert Brooke

Title: CEO






































7




--------------------------------------------------------------------------------







 







Annex A




SECTION 1.  REGISTRATION STATEMENT




As of the Date of the Placement and as of the Closing Date, the Company
represents and warrants to, and agrees with, Dawson that:




(A)

The Company will file with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 under the Securities Act of
1933, as amended (the “Securities Act”), for the registration under the
Securities Act of the Shares. At the time of such filing, the Company will meet
the requirements of Form S-3 under the Securities Act.  Such registration
statement will meet the requirements set forth in Rule 415(a)(1)(x) under the
Securities Act and comply with said Rule. The Company will file with the
Commission pursuant to Rule 424(b) under the Securities Act, and the rules and
regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a supplement to the form of prospectus included in such registration
statement relating to the placement of the Shares and the plan of distribution
thereof and will advise the Placement Agent of all further information
(financial and other) with respect to the Company required to be set forth
therein. Such registration statement, at any given time, including the exhibits
thereto, as amended at such time, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were or are filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), on or before the date of this Agreement, or the issue date of
the Base Prospectus or the Prospectus Supplement, as the case may be; and any
reference in this Agreement to the terms “amend,” “amendment” or “supplement”
with respect to the Registration Statement, the Base Prospectus or the
Prospectus Supplement shall be deemed to refer to and include the filing of any
document under the Exchange Act after the date of this Agreement, or the issue
date of the Base Prospectus or the Prospectus Supplement, as the case may be,
deemed to be incorporated therein by reference. All references in this Agreement
to financial statements and schedules and other information that is “contained,”
“included,” “described,” “referenced,” “set forth” or “stated” in the
Registration Statement, the Base Prospectus or the Prospectus Supplement (and
all other references of like import) shall be deemed to mean and include all
such financial statements and schedules and other information that is or is
deemed to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be.  For purposes of
this Agreement, “free writing prospectus” has the meaning set forth in Rule 405
under the Securities Act and the “Time of Sale Prospectus” means the preliminary
prospectus, if any, together with the free writing prospectuses, if any, used in
connection with the Placement, including any documents incorporated by reference
therein.




(B)

The Registration Statement (and any further documents to be filed with the
Commission) will contain all exhibits and schedules as required by the
Securities Act. Each of the Registration Statement and any post-effective
amendment thereto, at the time it becomes effective, will comply in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations and will not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading. The Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement, each as of its respective
date, will comply in all material respects with the Securities Act and the
Exchange Act and the applicable Rules and Regulations. Each of the Base
Prospectus, the Time of Sale Prospectus, if any, and the Prospectus Supplement
will not contain as of the date thereof any untrue statement of





8




--------------------------------------------------------------------------------







a material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Incorporated Documents, if any, when they were filed with
the Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in light of the
circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, the
Time of Sale Prospectus, if any, or Prospectus Supplement, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of the Closing
Date, no post-effective amendment to the Registration Statement reflecting any
facts or events arising after the date thereof which represent, individually or
in the aggregate, a fundamental change in the information set forth therein will
be required to be filed with the Commission.  There are no documents required to
be filed with the Commission in connection with the transaction contemplated
hereby that will not be filed within the requisite time period. There are no
contracts or other documents required to be described in the Base Prospectus,
the Time of Sale Prospectus, if any, or the Prospectus Supplement, or to be
filed as exhibits or schedules to the Registration Statement, that will not have
been described or filed as required.




(C)

Subject to the provisions of Rules 164 and 433 under the Securities Act, the
Company is eligible to use free writing prospectuses in connection with the
Placement.  Any free writing prospectus that the Company is required to file
pursuant to Rule 433(d) under the Securities Act has been, or will be, filed
with the Commission in accordance with the requirements of the Securities Act
and the applicable rules and regulations of the Commission thereunder.  Each
free writing prospectus that the Company has filed, or is required to file,
pursuant to Rule 433(d) under the Securities Act or that was prepared by or
behalf of or used by the Company complies or will comply in all material
respects with the requirements of the Securities Act and the applicable rules
and regulations of the Commission thereunder.  The Company will not, without the
prior consent of the Placement Agent, prepare, use or refer to, any free writing
prospectus.




(D)

The Company will as promptly as practicable deliver to the Placement Agent
complete conformed copies of the Registration Statement and of each consent and
certificate of experts, as applicable, filed as a part thereof, and conformed
copies of the Registration Statement (without exhibits), the Base Prospectus,
the Time of Sale Prospectus, if any, and the Prospectus Supplement, as amended
or supplemented, in such quantities and at such places as the Placement Agent
reasonably requests. Neither the Company nor any of its directors and officers
has distributed and none of them will distribute, prior to the Closing Date, any
offering material in connection with the offering and sale of the Shares other
than the Base Prospectus, the Time of Sale Prospectus, if any, the Prospectus
Supplement, the Registration Statement, copies of the documents incorporated by
reference therein and any other materials permitted by the Securities Act.




In the event that a Direct Placement occurs off a registration statement other
than the Registration Statement, prior to the commencement of any such
Placement, the Company shall make written representations, warranties and
covenants to Dawson as to such subsequent registration statement (and other
offering documents) that are substantially the same as the representations,
warranties and covenants made under this Section, which representations,
warranties and covenants shall be reasonably satisfactory to Dawson.




SECTION 2.

REPRESENTATIONS AND WARRANTIES. Except as set forth under the corresponding
section of the Disclosure Schedules, which Disclosure Schedules shall be deemed
a part hereof, the Company hereby makes the representations and warranties set
forth below to Dawson as of the date of the Placement and as of the Closing
Date.





9




--------------------------------------------------------------------------------







(A)

Organization and Qualification.  All of the direct and indirect subsidiaries
(individually, a “Subsidiary”) of the Company are set forth on Schedule 2(a).
 The Company owns, directly or indirectly, all of the capital stock or other
equity interests of each Subsidiary free and clear of any “Liens” (which for
purposes of this Agreement shall mean a lien, charge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction), and
all the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.  The Company and each of
the Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no “Proceeding” (which for purposes of this
Agreement shall mean any action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened) has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.




(B)

Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
thereunder.  The execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith other than in connection with the “Required
Approvals” (as defined in subsection 3(D) below).   The Transaction Documents
have been, or upon delivery will be, duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.




(C)

No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or





10




--------------------------------------------------------------------------------







affected; except in the case of each of clauses (ii) and (iii), such as could
not reasonably be expected to result in a Material Adverse Effect.




(D)

Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including, without
limitation, any “Trading Market” (which, for purposes of this Agreement shall
mean the following markets or exchanges on which the Common Stock is listed or
quoted for trading on the date in question: NYSE MKT, the Nasdaq Capital Market,
the Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock
Exchange or the OTC Bulletin Board (or any successors to any of the foregoing)
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than such filings as are required to be made under
applicable Federal and state securities laws and the rules and regulations of
the Financial Industry Regulatory Authority (FINRA) (collectively, the “Required
Approvals”).




(E)

Issuance of the Securities; Registration.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.  The Company has reserved
from its duly authorized capital stock the maximum number of shares of Common
Stock issuable pursuant to the Transaction Documents.  The issuance by the
Company of the Securities has been registered under the Securities Act and all
of the Securities are freely transferable and tradable by the Purchasers without
restriction (other than any restrictions arising solely from an act or omission
of a Purchaser).  Upon receipt of the Securities, the Purchasers will have good
and marketable title to such Securities and the Securities will be freely
tradable on the Trading Market.




(F)

Capitalization.  The capitalization of the Company is as set forth in the SEC
Reports and Prospectus Supplement.  The Company has not issued any capital stock
since its most recently filed periodic report under the Exchange Act, other than
pursuant to the exercise of employee stock options under the Company’s stock
option plans, the issuance of shares of Common Stock to employees pursuant to
the Company’s employee stock purchase plan and pursuant to the conversion or
exercise of securities exercisable, exchangeable or convertible into Common
Stock (“Common Stock Equivalents”).  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.  Except as a result
of the purchase and sale of the Securities, there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents.  The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities. All of the outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  Except for the Required Approvals, no further
approval or authorization of any stockholder, the Board of Directors of the
Company or others is required for the issuance and sale of the Securities.
 There are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.





11




--------------------------------------------------------------------------------










(G)

SEC Reports; Financial Statements.  The Company has complied in all material
respects with requirements to file all reports, schedules, forms, statements and
other documents required to be filed by it under the




Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension.
 As of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.




(H)

Material Changes; Undisclosed Events, Liabilities or Developments.  Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in the SEC Reports, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or “Affiliate” (defined as any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person, as such terms are used in and construed under Rule
144 under the Securities Act), except pursuant to existing Company stock option
plans.  The Company does not have pending before the Commission any request for
confidential treatment of information.  Except for the issuance of the
Securities contemplated by this Agreement or as set forth in the SEC Reports, no
event, liability or development has occurred or exists with respect to the
Company or its Subsidiaries or their respective business, properties, operations
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made that
has not been publicly disclosed one (1) Trading Day prior to the date that this
representation is made.








12




--------------------------------------------------------------------------------







(I)

Litigation.  There is no action, suit, inquiry, notice of violation, Proceeding
or investigation pending or, to the knowledge of the Company, threatened against
or affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any Subsidiary,
nor any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty.  There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.  The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the Exchange Act or the Securities
Act.  None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good.  No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters.  The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.




(J)

Labor Relations.  No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company which
could reasonably be expected to result in a Material Adverse Effect.




(K)

Compliance.  Neither the Company nor any Subsidiary (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or governmental body, or (iii) is or has been in violation of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
have a Material Adverse Effect.

 

(L)

Regulatory Permits.  The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not have or reasonably be expected to result in a Material Adverse
Effect (“Material Permits”), and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any Material Permit.








13




--------------------------------------------------------------------------------







(M)

Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
of which the Company and the Subsidiaries are in compliance.




(N)

Patents and Trademarks.  The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other similar intellectual property rights necessary or material for use in
connection with their respective businesses as described in the SEC Reports and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”).  Neither the Company nor any Subsidiary has
received a notice (written or otherwise) that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any third party.  To the knowledge of the Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights.  The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.




(O)

Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage.  To the knowledge of the Company, such insurance
contracts and policies are accurate and complete.  Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

 

(P)

Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, other than
(i) for payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of the Company and (iii) for other
employee benefits, including stock option agreements under any stock option plan
of the Company.




(Q)

Sarbanes-Oxley.  The Company is in material compliance with all provisions of
the Sarbanes-Oxley Act of 2002 which are applicable to it as of the date hereof
and of the closing date of the Placement.  




(R)

Certain Fees.  Except as otherwise provided in this Agreement, no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents.  The Purchasers shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Transaction Documents.





14




--------------------------------------------------------------------------------







(S)

Trading Market Rules.  The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the Trading Market.




(T)

Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.




(U)

Registration Rights.  No Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.




(V)

Listing and Maintenance Requirements.  The Common Stock is registered pursuant
to Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration.  The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.




(W)

Application of Takeover Protections.  The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.




(X)

Solvency.  Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Securities hereunder, (i) the Company’s fair saleable value of its
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).  The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date.  The SEC Reports
set forth as of the dates thereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments.  For the purposes of this Agreement, “Indebtedness”
shall mean (a) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than trade accounts payable incurred in the ordinary course of
business), (b) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in





15




--------------------------------------------------------------------------------







accordance with GAAP.  Neither the Company nor any Subsidiary is in default with
respect to any Indebtedness.




 (Y)

Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.




(Z)

Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is  in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.




(AA)

Accountants.  The Company’s accountants are set forth on the Prospectus
Supplement.  To the knowledge of the Company, such accountants, who the Company
expects will express their opinion with respect to the financial statements to
be included in the Company’s next Annual Report on Form 10-K, are a registered
public accounting firm as required by the Securities Act.




(BB)

Regulation M Compliance.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities (other than for Dawson’s
placement of the Securities), or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.




(CC)

Approvals.  The issuance and listing on the Trading Market of the Shares
requires no further approvals, including but not limited to, the approval of
shareholders.




(DD)

FINRA Affiliations.  There are no affiliations with any FINRA member firm among
the Company’s officers, directors or, to the knowledge of the Company, any five
percent (5%) or greater stockholder of the Company.




SECTION 3.

CLOSING.   The obligations of Dawson and the Purchasers, and the closing of the
sale of the Securities under the Transaction Documents are subject to the
accuracy, when made and on the Closing Date, of the representations and
warranties on the part of the Company and its Subsidiaries contained herein, to
the accuracy of the statements of the Company and its Subsidiaries made in any
certificates pursuant to the provisions hereof, to the performance by the
Company and its Subsidiaries of their obligations hereunder, and to each of the
following additional terms and conditions:




(A)

[REGISTERED OFFERINGS ONLY] No stop order suspending the effectiveness of the
Registration Statement shall have been issued and no proceedings for that
purpose shall have been initiated or threatened by the Commission, and any
request for additional information on the part of the Commission (to be included
in the Registration Statement, the Base Prospectus or the Prospectus Supplement
or otherwise) shall have been complied with to the reasonable satisfaction of
Dawson.  





16




--------------------------------------------------------------------------------










(B)

[REGISTERED OFFERINGS ONLY]  Dawson shall not have discovered and disclosed to
the Company on or prior to the Closing Date that the Registration Statement, the
Base Prospectus or the Prospectus Supplement or any amendment or supplement
thereto contains an untrue statement of a fact which, in the opinion of counsel
for Dawson, is material or omits to state any fact which, in the opinion of such
counsel, is material and is required to be stated therein or is necessary to
make the statements therein not misleading.




(C)

All corporate proceedings and other legal matters incident to the authorization,
form, execution, delivery and validity of each Transaction Document, and the
Securities, and, if the Securities are registered, the Registration Statement,
the Base Prospectus and the Prospectus Supplement, and all other legal matters
relating to the Transaction documents and the transactions contemplated thereby
shall be reasonably satisfactory in all material respects to counsel for Dawson,
and the Company shall have furnished to such counsel all documents and
information that they may reasonably request to enable them to pass upon such
matters.




(D)

Dawson shall have received from outside counsel to the Company such counsel’s
written opinion, addressed to Dawson and the Purchasers dated as of the Closing
Date, in form and substance reasonably satisfactory to Dawson, which opinion
shall include a “10b-5” representation from such counsel.




(E)

Neither the Company nor any of its Subsidiaries shall have sustained since the
date of the latest audited financial statements, any loss or interference with
its business from fire, explosion, flood, terrorist act or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth in or
contemplated by the Base Prospectus and (ii) since such date there shall not
have been any change in the capital stock or long-term debt of the Company or
any of its Subsidiaries or any change, or any development involving a
prospective change, in or affecting the business, general affairs, management,
financial position, stockholders’ equity, results of operations or prospects of
the Company and its Subsidiaries, the effect of which, in any such case
described in clause (i) or (ii), is, in the judgment of Dawson, so material and
adverse as to make it impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated under the
Transaction Documents or, if pursuant to an Underwritten Placement, pursuant to
the Prospectus Supplement.




(F)

The Common Stock is registered under the Exchange Act and, as of the Closing
Date, the Shares shall be listed and admitted and authorized for trading on the
Trading Market, and satisfactory evidence of such actions shall have been
provided to Dawson.  The Company shall have taken no action designed to, or
likely to have the effect of terminating the registration of the Common Stock
under the Exchange Act or delisting or suspending from trading the Common Stock
from the Trading Market, nor has the Company received any information suggesting
that the Commission or the Trading Market is contemplating terminating such
registration or listing.




(G)

Subsequent to the execution and delivery of the Transaction Documents or
underwriting agreement, as applicable, there shall not have occurred any of the
following: (i) trading in securities generally on any trading market or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or minimum
or maximum prices or maximum ranges for prices shall have been established on
any such exchange or such market by the Commission, by such exchange or by any
other regulatory body or governmental authority having jurisdiction, (ii) a
banking moratorium shall have been declared by federal or state authorities or a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States, (iii) the United States shall have
become engaged in hostilities in which it is not currently engaged, the subject
of an act of terrorism, there shall have been an escalation in hostilities
involving the United States, or there shall have been a declaration of a
national emergency or war by the United States, or (iv) there shall have
occurred any other calamity or crisis or any change in general economic,
political or financial conditions in the United States





17




--------------------------------------------------------------------------------







or elsewhere, if the effect of any such event in clause (iii) or (iv) makes it,
in the sole judgment of Dawson, impracticable or inadvisable to proceed with the
sale or delivery of the Securities.




(H)

No action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any governmental agency or body which
would, as of the Closing Date, prevent the issuance or sale of the Securities or
materially and adversely affect or potentially and adversely affect the business
or operations of the Company; and no injunction, restraining order or order of
any other nature by any federal or state court of competent jurisdiction shall
have been issued as of the Closing Date which would prevent the issuance or sale
of the Securities or materially and adversely affect or potentially and
adversely affect the business or operations of the Company.




(I)

The Company shall have prepared and filed with the Commission a Current Report
on Form 8-K with respect to the Placement, including as an exhibit thereto this
Agreement.




(J)

If a Direct Placement, the Company shall have entered into subscription
agreements with each of the Purchasers and such agreements shall be in full
force and effect and shall contain representations and warranties of the Company
as agreed between the Company and the Purchasers.




(K)

FINRA shall have raised no objection to the fairness and reasonableness of the
terms and arrangements of this Agreement.  In addition, the Company shall, if
requested by Dawson, make or authorize Dawson’s counsel to make on the Company’s
behalf, an Issuer Filing with FINRA pursuant to FINRA Rule 5110 with respect to
the Registration Statement and pay all filing fees required in connection
therewith.  

  




(L)

Prior to the Closing Date, the Company shall have furnished to Dawson such
further information, certificates and documents as Dawson may reasonably
request.




All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
Dawson.












































18